 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmerson ElectricCo.,U.S.ElectricalMotors Divi-sionandInternational Association ofMachinistsand AerospaceWorkers, AFL-CIO. Case 26-CA-3413August 27, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND JENKINSOn December 31, 1969, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices alleged in the complaintand recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and finds merit inRespondent's exceptions. Accordingly, we shall dis-miss the complaint for the reasons set forth hereinafter.The Trial Examiner found that employee Henry,amotor inspector, was discharged in violation ofSection 8(a)(1) for insisting that fellow employeesAshley and Staggs be permitted to accompany himaswitnesses at a disciplinary meeting to which hehad been summoned by Respondent's officials. Hefurther found that Respondent violated Section 8(a)(1)by reprimanding Ashley and Staggs for leaving theirwork stations without the permission of their foremen,contrary to a well understood company rule, to thusact as witnesses. The Trial Examiner concluded thatboth the action of Henry in endeavoring unsuccessfullyto insist upon the attendance of Ashley and Staggsat the disciplinary meeting and their attempt to attendthat meeting were protected concerted activities withwhich the Employer had unlawfully interfered inviolation of Section 8(a)(1). We do not agree.On June 21, 1969, a Saturday, Dale Henry violateda company rule requiring motor inspectors to keepthe test booth doors shut while testing motors. Henrywas told by a supervisor that the matter of possibledisciplinary action would be considered on Monday.As he had been warned, Henry was summoned toPlant Superintendent Powell's office on Monday after-noon. The Trial Examiner found, and we agree, thatthe purpose of the meeting was not merely to furtherinvestigateHenry's breach of working rules, but toimpose discipline upon Henry for that breach. Henryhad prearranged with employees Ashley and Staggsto accompany him to the Monday meeting to actaswitnesses.As Henry and his foreman walked tothemeeting, Henry motioned to Ashley and Staggsto leave their work stations and follow him. Theydid so. Neither had received permission from theirrespective foremen to leave their work stations, contra-ry to a well-established company rule requiring suchpermission.'When the group reached Powell's office, and Ashleyand Staggs were asked by Respondent's officials whythey were there, they responded, in effect, that theywanted to assure that Henry received fair treatment.The plant manager, hearing loud noises, approachedthe plant superintendent's office, was apprised of thesituation, and instructed Ashley and Staggs to returnto their work stations. The two insisted upon theirright to be present at the disciplinary meeting anddid not return to work, but finally, at management'srequest, sat in the lobby while the meeting tookplace in the plant manager's office.As the meeting began, Henry twice insisted thatAshley and Staggs be permitted to attend, and Staggslooked into the office and said, "Dale, you don'thave to take this." Respondent's officials attemptedto discuss the matter of Henry's breach of the testingbooth rule. Henry admitted the breach, but offeredno promise to comply with the rule in the future.Henry also admitted to having brought a camerainto the plant that same morning, contrary to anothercompany rule. The discussion was heated throughout,and it ended with Plant Manager Blair telling Henrythat the latter was being insubordinate, with Henryreplying, "Well, you are insubordinate to me." TheTrial Examiner found that Henry's conduct through-out the episode was "crude," "brash," "disrespectfuland insubordinate."The following morning, Henry was discharged, thereasons given by Respondent being "failure to followinstructions and being disrespectful to plant manager."Ashley and Staggs received formal reprimands forleaving their work stations without permission. TheTrial Examiner found that the "insubordination" forwhich Henry was in part discharged was rooted inhis aggressive insistence upon having Ashley and'Staggs had attempted to secure such authorization, but had beenunable to locate his foreman185NLRB No. 71 EMERSON ELECTRIC CO347Staggs present as witnesses at the meeting. The TrialExaminer further found that Henry had a right tomake such a demand, arising from his statutory rightto engage in "concerted activities . . for the purposeof mutual aid or protection" guaranteed by Section7 of the Act. The Trial Examiner accordingly conclud-ed that the discharge of Henry and the reprimandsgiven to Ashley and Staggs were violative of Section8(a)(1) of the Act. The alleged violation of Section8(a)(1) depends upon whether the concerted activitiesprotected by Section 7 encompass the conduct ofHenry, Ashley, and Staggs described above. We donot think that the ambit of Section 7 reaches quitethat far. The statutory right of employees to collective-ly protest an employer's conduct, to present grievancesto him, and to engage in other concerted conductis far ranging.We cannot say, however, that Section7 creates a right to insist, to the point of insubordina-tion, upon having fellow employees present as witness-es to a meeting in a private management office atwhich it is expected that some measure of disciplinewill be meted out. It would appear from the recordthat, if the three employees had not so vehementlyinsisted upon the presence of two of them at themeeting, a milder punishment would have been visitedupon Henry. If Ashley and Staggs had then beenunhappy with that penalty, they could have expressedtheir displeasure by presenting a point grievance totheirEmployer or by striking, and their conductwould have been protected by the Act.' But, in ourview,what they in fact attempted to do, in themanner and at the place in which they attemptedto do it, does not rise to the level of protectedconcerted activity under Section 7.'Since we find no violation of the Act with respectto employees Henry, Ashley, and Staggs, we shalldismiss the complaint in its entirety.of Section 8(a)(1) of the Act, I am constrained tonote my disagreement on two important points.Inmy view the record clearly does not supportthe factual finding of the Trial Examiner, whichmy colleagues adopt, that the disciplining of theseemployees was prompted by the employees' insistencethat Ashley and Staggs be present at Henry's discipli-nary meeting. To the contrary, the record containsoverwhelming support for the conclusion that Henrywas discharged for "failure to follow instructionsand being disrespectful to management," and thatAshley and Staggs received written reprimands forleaving their work stations without permission oftheir foremen in violation of a known plant rule.Henry's discharge memorandum written on theday of his discharge clearly sets forth in two separateinstances that he was discharged for the above-statedreasons.' The initial question as to whether Ashleyand Staggs were to attend the meeting was resolvedand it was his subsequent conduct at the meetingthat the Trial Examiner characterized as "disrespectfuland insubordinate" that prompted his discharge.Henry himself testified that after he was asked togo in DougBlair'soffice, "Eddie [Staggs] said thatIdidn't have to go in there without them and Isaid that I would that I wanted to hear what theyhad to say."5 If in fact Henry was discharged forhis insistence upon having his friends at the meeting,itwas illogical for the meeting to have continuedand his termination to be announced on the followingmorning after a review of his personnel file. Conse-quently, it is farfetched to conclude that Henry'sdischarge was prompted by hisinsistenceupon theirpresence and not what ensued thereafter. Henry notonly violated a clear rule regarding closing of a testingbooth door but, more importantly, gave no indicationthat he would comply with the rule in the future.His failure to respond to questions at the meeting;ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.MEMBERJENKINS, concurring specially:Despite my agreement with my colleagues' conclu-sion that the discharge of Henry and the reprimandsof employees Ashley and Staggs were not violative'"TO OfficePersonnel FilesIndnidual \NPI linitial, of Phelp,IDate 6-_-1-69SuhleuDale HennW/N-Failure to follooin,truwon,and hungdisre,pecitulto nian.m_ement'Modern Motors, Inc v NLRB,198 F 2d 925 (C A8),N.LR BvKennametal, Inc, 182F2d817(CA 3)'Since we consider the basis for our decision in this case to beclear enough,we see no need to respond to the separate opinion ofMember Jenkins who joins us in dismissing the proceeding,other thanto note that our failure to do so is not to be taken as adopting anyof the broad legal positions he attributes to us or as reflecting anyintention to depart from established Board principlesDoug Blair discharged Dale Henry today, 6/24/69 for failure to followinstructions and being disrespectful to plant managementDale testedmotors Sat 6/21 /69 with the test booth opened which he was specificallytold not to do His insubordination started by a telephone call to CurtisPowell `asking how many people he had in his office' Dale requestedto have two witnesses but was denied He became belligerent and disres-pectful to the point of having to reschedule the meeting "Inmy view, the full import of the discharge memorandum supportsthe conclusion that he was discharged for the reasons stated thereinIncludinghis conduct at the meeting and not because of his initial insi,ku cupon witnesses heing present The Trial F,aminer , technique of underliningcertain portion, of the discharge memorandum ind enorine other portion, i.takingselected Language out of Lontest'Record, p 118 This was corroborated by Ashley's testimony atpp 158-159 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis denial and later admission that he had also broughta camera into the plant in violation of a plant rule;his accusing the plant manager of being "insubordi-nate" to him create a picture of overreaction tomanagement's attempt to correct his error and hisattitude and mete out, at least initially, minor disci-pline.It is also clear from Staggs' testimony that thereprimands given him and Ashley were promptedby their leaving their work station without permission.In sum, the Trial Examiner's conclusion that Henry,Staggs, and Ashley were disciplined for their insistencethat Staggs and Ashley be permitted to attend Henry'sdisciplinarymeeting isnot supported by the recordas a whole.'Perhaps more important is the majority's rejectionof the principle enunciated by the Trial Examiner,and in which I concur, that an employee has aSection 7 right to have fellow employees presentat a disciplinary meeting withmanagement.'Eitherthemajority is repudiating the position taken bythe Board inTexaco, Inc.,168NLRB No. 49, orthey are taking a position that employees' Section7 rights are dependent onthe presence of a union.I cannot agree with either view.While not a signatory to theTexacodecision, Iconcur in the views expressed therein that an individ-ual has a right to union representation at a disciplinarymeeting if he so requests!InTexaco,a Board panel concluded in part:Consequently, we find in the circumstances herethat the Respondent's refusal to respect Alaxis'request that the bargaining representatives bepermitted to represent him at the meeting inter-feredwith and restrained him in the exerciseof his rights guaranteed by Section 7 of theAct. (168 NLRB No. 49.)For the majority to now take the position that anemployee who is called to a disciplinary meeting andContrary to the Trial Examiner and my colleagues, I find thatStaggs' testimony contradicts rather than corroborates the testimony ofAshley The factual findings of the Trial Examiner are supported onlyby the isolated testimony of Ashley bolstered as it was by selectedemphasis on certain portions of the discharge memorandum In lightof the testimony of Henry, Staggs,the management representatives, andthe full context of the discharge memorandum, there is overwhelmingrecord support that Henry was in fact discharged for failure to followinstructions and insubordinationHenry's personnel file also containednotice of a prior disciplinary layoff for insubordinationIn effect, the majority accepts the Trial Examiner's factual findingsand rejects the principle enunciated therein,while I would reject thefactual findings while accepting the principleThis is not an absolute right, of course, but subject to reasonablecontrol and accommodation of the parties Like our rules on employeesolicitation and distribution of literature which represents an accommoda-tion of employee and employer rights, an employer may not wish tointerfere unreasonably with the production processes and may thereforewish to schedule a disciplinary meeting on other than working timerequests two employees to go with him, is notengaged in protected concerted activity within themeaning of Section 7, is a marked retreat fromexisting case law 9The majority's decision here is a departure fromTexacowhich has the effect of curtailing an individ-ual's Section 7 rights because of the absence of aunion, an interpretation warranted neither by thestatutory language nor existing case law.Accordingly, I would merely dismiss these allega-tions as factually unsupported.'Cf the majority's broad interpretation of Sec 7 rights in G &W Electric Co.,154 NLRB 1136, where an employee circulated a petitionconcerning a credit union during his lunch hour and such conduct wasfound to be concerted protected activity within the meaning of Sec7,and my dissent therein See alsoN.L.R B v J. I Case,198 F 2d919, 922 (C A 8), citingCarter Carburetor Corp v NLR.B.,140 F 2d714, 717-718 (C A 8), that "This 'mutual aid' and 'concerted activities'include we think, the right to join other workers in quitting work overprotest over the treatment of a co-employee or supporting him in anyother grievance connected with his work or his employer's conduct"See alsoModern Motors, Inc v N.L.R B,198 F 2d 925 (C A 8), employeesleavingwork premises to seek legal advice,NLRB v WashingtonAluminumCo.,370 U S 9TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICESBUSH,Trial Examiner- This case presentstwo factually related issues. The first is whether EmersonElectric Co. by its U S. Electrical Motors Division, Respond-ent herein, discharged employee Dale H. Henryin violationof Section 8(a)(1) of the National Labor Relations Actbecause he engaged in protected concerted activity in theexercise of rights guaranteed by Section 7 of the Act orwhether he was discharged for insubordination as contendedby the Company. The secondissueiswhether the reprimandsissued by the Company to Henry's coworkers, TommyAshley and Eddie G. Staggs, for theirinsistenceon accompa-nyingHenry to theinterview leadingto his dischargeare in violation of Section 8(a)(1) because theyengagedin protected concerted activities in the exercise of rightsguaranteedby Section 7 of the Act or whether they werereprimanded solely for leaving their workstationswithoutpermission as contended by RespondentThe complaint herein wasissuedon August 11, 1969,pursuantto a charge filed on July 8, 1969, and servedon Respondent on July 10, 1969, and pursuant to a furthercharge filed on August 6, and served on Respondent onAugust 7, 1969.The case was heardatMena,Arkansas, on September23 and 24, 1969. Briefs filed by General Counsel andRespondent were received on November 10, 1969. Thesehave been carefully reviewed and considered.'Respondent's motion, filed simultaneously with its brief, to correctcertain typographical errors in the transcript of the testimony, is herebygranted as set forth in Appendix A hereto [Omitted from publication i EMERSON ELECTRIC COFINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent is a corporation with an office and placeof business located at Mena, Arkansas.ItsMena plantis engaged in the manufacture of electrically powered motorswhich are ultimately utilized for various industrial purposesand by irrigation districts for use as water pumps.During the past 12 months, Respondent,in the courseand conduct of its business operations,purchased andreceived at itsMena plant goods and materials valuedin excess of $50,000 directly from points outside of theState of Arkansas.During the same period,Respondentsold and shipped from its Mena plant goods and materialsvalued in excess of $50,000 directly to points outside ofthe State of Arkansas.Under these facts, Respondent isan employer engaged in commerce within the meaningof Section 2(6) and(7) of the National Labor RelationsAct.IITHE LABOR ORGANIZATIONThe InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,hereinaftercalled theUnion,is a labor organization within the meaningof Section2(5) of the Act.IIi.BACKGROUND AND ALLEGED UNFAIRLABOR PRACTICESEmerson Electrical Co has some 30 plants throughoutthe United States The Company'sMena plant is the onlyplant involved in this proceeding.The Mena plant wasopened as a new plant some 4 years ago and employsapproximately 425 persons in the production of electricalmotors in a three shift operation.There have been at least two unsuccessful attempts bytheUnitedAutoWorkers to organize the Mena plantin 1967 and 1968. The Machinists Union here involvedcommenced an attempt to organize the Mena plant inApril 1969,but has not to the date of trial herein inlate September 1969 filed a petition with the Board fora representational election.The dischargee herein, Dale H Henry, age 28,commenced employment at the Mena plant some 31/2 yearsprior to his discharge on June 24, 1969 He participated inthe 1967 campaign of the United Auto Workers to organizethe plant by signing a union authorization card and tryingto get other employees to do the same He likewiseparticipated in the United Auto Workers second campaignof 1968 by signing another union card and passing out unionleaflets.He similarly participated in the 1969 campaign oftheMachinist Union to organize the plant by signing aunion card in April of that year. In addition he attendedmany of the weekly meetings of the Machinist Union,passed out union leaflets to employees at the plant, andobtained signed union cards from two or three employees.349For much of his period of employment at the Menaplant,Henry was employed as an inspector.In that capacity,itwas his function to test finished electric motors to makecertain they meet the standards of the Company priorto their release for shipment.His work was performedinside an 8 by 8 foot test booth which straddles the assemblyline.Henry's inspection was largely an aural inspection inwhich after starting up the electric motor under inspectionhe listened for defects in its operationHe testedapproximately 80 motors a day, one at a time. The booth inwhichhe worked is designed to keep out extraneous noiseswhich would interfere with effective listening for defects inthe operating motor The booth has two doors whichmanagement requires to be kept shut at all times whileinspection is going on inside the booth so that the inspectorinthe booth is insulated as much as possible fromdistracting outside noises from the assembly line while he islisteningfordefectsEach of the two doors hasconspicuously printed signs thereon in red,reading, "Keepdoors closed while testing motors.NO EXCEPTIONS."Henry was at all times aware of the company rule requir-ing that the doors of the inspection booth be closed whilehe is engaged in inspecting motors within.On June 21, 1969,a Saturday, Henry left one of thetwo doors of the inspection booth open for a period ofabout 2 hours while he was testing motors within. Hewas working a 4-hour shift that morning from 5 a.m.to 9 a.m.The open door was observed by Marvin Milam,foreman of the assembly department,who reported thematter to Henry's supervisor,Jim Morgan, quality controlmanagerMorgan, who had independently observed theopen door of the test booth,spoke to Henry about itat the end of the 4-hour shift Henry's excuse was thathe had forgotten to shut the door.Morgan reminded Henryagain of the necessity for having the doors shut "so thatyou can better hear the motors and detect any defectivenoises" and told him that in view of the fact the Companyhad installed fans in the booth to keep him comfortableand had painted warning signs on the doors of the booththat the doors had to be shut, he couldn'tunderstandHenry's failure to obey the order He told Henry he wouldhave to consider disciplinary action and would take thematter up with him on Monday.Morgan reported theincident to Plant Manager Douglas Blair that same Saturdayand informed him that he would seek disciplinary actionthrough the personnel department the following Monday.Next Monday morning, June 23, Morgan reported theopen-test-booth-door incident to Personnel Manager HarlowPhelps. He requested'Phelps to call Henry in for a "hearing"on the matter and recommended the imposition of a 2-day disciplinary layoff for the violation"inview . . .past history of the employee."Phelps at first disagreedwithMorgan'sproposal for a disciplinary layoff on theground that it would be too severe in view of the factthatHenry had had only one effective prior warning inthe preceding 12 months. After further discussion Phelpswas tentatively persuaded by Morgan that the 2-day layoffwould be justified because Henry had been reprimandedonly a few days prior thereto for unsatisfactory incentiveperformance (Resp. Exh. 5) although that reprimand wasnot an effective or a formal warning notice. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDMorgan also contacted Plant Superintendent Curtis Pow-ell for his consent for the meeting with Henry, as Powellis the only supervisor outside of Plant Manager Blair withauthority to impose a disciplinary layoff penalty on anemployee. Blair has the sole authority for disciplinary dis-charges.By agreement, a meeting was set up at Powell's officefor 3 p.m. that Monday (July 23) for the interview withHenry on his violation of the company rule under discussion.At or around 3 p.m. that same day the aforementionedMarvin Milam, foreman of the assembly department, uponinstructions from Powell, stopped at Henry's work stationand told him he was wanted at Powell's office for a meeting.Henry had been expecting the call because of the open-door incident.In anticipation of such a meeting with management,Henry had earlier that day asked two fellow workers,Eddie G. Staggs and Tommy Ashley, to accompany himto any such meeting he might be summoned as "witness[es]for my own rights." Ashley, also an inspector, and Staggs,a toolroom employee, readily agreed as they sincerelybelieved thatHenry had been harassed by managementfor some period of time because of his union interests.In the early afternoon of the same day that Henrywas summoned to Powell's office, it came to the attentionof management that Henry had brought a camera intothe plant that morning and that he had attempted totake pictures of the plant contrary to an unpublished butgenerally well-known company rule against picture takingof the plant in the interest of guarding trade secrets fromcompetitors.Henry admitted attempts to take pictures ofhis test booth that morning before the start of the day'swork but did not explain why he wanted the photographs.His efforts to take pictures did not succeed because ofhis failure to turn the film reel for exposure.Upon receiving work from Milam that Plant SupervisorPowell wanted to see, him at his office, Henry insistedupon first speaking to Powell over the interoffice telephone.The record' shows that when Powell answered the telephoneHenry asked "Who do you have in your office?" Thefollowing conversation ensued-I [Powell] asked "Who is this?"He said, "Dale."I said "Dale who?"He said "Dale Henry. How many people do you havein your office?"I said, "that is not of your concern."After this brief exchange, Powell asked Henry to putMilam on the telephone. Powell directed Milani to bringHenry to his office immediately. As Henry had indicatedto him that he would bring coworkers as witnesses tothe conference,Milani told Powell that he thought Henrywas "goingto bring company."As Henry and Milani were walking to Powell's office,Henry motioned to Staggs and Ashley to join him andthey fell in line and walked together to Powell's office.'This finding is based on the composite testimony of Henry, Powell,and Milam.Staggs punched out his workcard but not his timecard.'It is undisputed that Staggs and Ashley left their workstationswithout the knowledge and permission of theirrespective foremen, contrary to an unpublished by well-established and well-known company rule prohibiting suchconduct of which they had knowledge. The evidence, howev-er, shows that Staggs tried to get such permission fromhis foreman but was unsuccessful because he couldn't findhim. Ashley, on the other hand, made no effort to contacthis foreman for permission to leave his work station althoughhe was well aware that his absence from his work stationwould adversely affect the incentive group pay of all theemployees in the group in which he worked.When they reached Powell's office, they found PersonnelManager Phelps and Quality Control Manager Morganthere,Powell having stepped out for a moment. SeeingStaggs and Ashley at the door, Phelps asked them "Whatare you doing here?" Staggs replied, "We are here tosee that this boy [Henry] does not get a screwing." Ashleyanswered along the same line, adding that they were there"to see that he [Henry] gets a fair deal." Attracted bythe loud voices from his nearby office, Plant ManagerBlair walked up to Powell's office andseeingStaggs andAshley there, asked what they were doing there. He thenturned to Staggs and asked, "Did you leave your workstationwithout your foreman's permission?" Replying atfirst that he was there to see "that this boy doesn't geta screwing," he acknowledged when pressed for an answerthat he was away from his work station without permissionof his foreman. Blair got the same admission from Ashley.Staggs and Ashley nevertheless insisting upon being presentat the scheduled meeting of the company representativeswith Henry. Blair denied their requests and ordered thetwo mento return to their workstations.He furtherdirected that the interview of Henry take place in hisoffice instead of Powell's. As Staggs and Ashley did notcomply with Blair's order that they return to work, Phelpsasked them to sit in the lobby while Henry was beinginterviewed.At Henry's interview in Blair's office, Henry, when invitedto sit down, told management representatives Blair, Powell,Phelps, and Morgan, "I want those fellows [Staggs andAshley] in here." Blair replied that it was not managementpolicy to review an employee's problems in front of otheremployees.At or about this time, Staggs stuck his headinto the doorway and said to Henry, "Dale, you don'thave to take this." Blair replied angrily (as related byHenry and Staggs) that if Henry didn't want to followcompany rules he could "just quit" and repeated this severaltimes.Henry, saying he was not quitting, again insistedthat "I want those fellows in here." After Blair againtoldHenry that witnesses would not be permitted, Henryreplied, "Well, O.K., Babe, let's get on with it You areare going to fire me anyway." Phelps again induced Staggs'Staggs defined a "work card" as the card an employee clocks inon every morning and clocks out on after the completion of each job.Staggs testified that he didn'tthink taking time off from productivework "was serious enough to warrant clocking out the tmiecard" Ollic.ialnotice is taken of the fact that the hourly pay of employees is basedon time spent at work EMERSON ELECTRIC CO351and Ashley to wait out in the lobby while Henry wasbeing interviewed.'Morgan opened the interview with Henry by telling himthat the real reason he was called in was to discuss withhim his testing motors on the preceding Saturday withone of the doors of the testing booth open. Henry's replywas that he knew the procedure "but everybody does it."When admonished that the company rule about keepingthe doors closed had to be observed, Henry did not expressany concern for compliance with the rule and offeredno promise that he would comply with it in the future.Powell questioned Henry about the photographs he hadbeen seen taking at the plant that morning and expressedconcern that such photographs might find their way intothe hands of competitors. Henry admittedbringinga camerainto the plant and that he had tried to take pictureswith it, but denied that any pictures had been taken,because of failure to turn the film reel.Blairasked Henryif he knew that he was not permitted to bring personalpropertyintothe plantHenry denied knowledge of sucha rule but the evidence shows that he knew that he hadto have a pass to present to the plant guard to removepersonal property from the plantHis attitude was thathe could find ways and means to get the camera outof the plant without a pass.When the subject of inspecting motors with the doorof the testing booth open was pursued by Blair, Henryagain replied that everybody did it and said, "Well, whatthe hell does it matter. You are going to fire me anyway."During the heated exchange between the twomen, BlairtoldHenry that he was being insubordinate. Henry thenreplied, "Well, you are insubordinate to me." Blair there-upon terminated the meetingHenry was told to waitin the lobby with Staggs and Ashley for further instructions.After a fewminutesPhelps told Ashley and Staggs toreport to work the following morning and Staggs to reportto the executive offices the next morning'The nextmorning ata few minutes after 7 o'clockHenry was called intoBlair'sofficewhere Blair in thepresence of Phelps and Morgan told him that he wasbeing discharged for leaving the test booth door openwhiletestingmotors and for insubordination. The dischargememorandum in Henry's personnel file reads:Doug Blair discharged Dale Henry today, 6/24/69for failure to follow instructions and being disrespectfulto plant manager. Dale tested motors Sat. 6/21/69with the test booth opened which he was specificallytold not to do. His insubordination started by a tele-phone call to Curtis Powell asking `how many people'The findings in the above paragraph are based upon the compositetestimony of Henry, Blair,and Staggs Henry's denials that he addressedPlantManager Blair as "Babe"or that he told Blair "You are goingto fire me anyway"are not credited'The findings of the above paragraph and the one preceding it arebased on the composite credited testimony of Blair, Powell,Morgan,and Phelps Henry's testimony corroborates the findings above on theinterrogationswith respect to the photographs he attempted to makeat the plant His denials of the facts reflected the other findings inthe two above indicated paragraphs are not credited in the face ofthe virtual unanimity of testimony thereon by the four top managementpersonnel at the Mena planthe had in his office' Dale requested to have twowitnesses but was denied. He became belligerent anddisrespectful to thepointof having to reschedule themeeting.The Company keeps a personnel file on each employeeon which it enters two types of notations, one for senousmisconductmeritingformal warning notices to the employ-ees,and the other merely notations of "informal bit[s]of advice" from superiors.b A formal warning notice maybe senous enough to draw a disciplinary layoff or suspensionof several days. An absolute company rule requires thedischarge of any employee who has incurred four formalwarning notices in any 12 month period.' An employee'sslate,however, is wiped clean of all warning notices atthe end of such 12 month periods from the date of thefirstwarningif the employee has incurred fewer than thefour which requires dischargeHenry's personnel file as presented in evidence byRespondent shows 12 notations for the period of August14, 1967, to the date of his discharge on June 24, 1969,but only three were for conduct which drew formal warningnotices. The only notation for 1967was aformal warningnotice given to him August 14 for refusal to take ordersfrom an employeetraininghimHe was not penalizedby a layoff for this In 1968, there are eight notationson Henry's personnel file which include the three for whichhe receivedwarning notices.These were as follows:1June 6, 1968 for inadequate work effort for whichno disciplinary layoff was imposed.2.June 17, 1968, for failure to follow instructionsby leaving workstationto talk with another employee.Henry was given a three day disciplinary layoff forthis offense.3.November 11, 1968, for failure to wear safetyshoes after repeatedwarningsHe was given a fourand a half day suspension for thisFor 1969, Henry's personnel file shows three notationsprior to his discharge of June 24, but none drew formalwarning notices. The three notations were for loafing, unex-cused absence, and unsatisfactory incentive performanceAn overall review of Henry's personnel record showsthat in the 12-month period between August 14, 1967,and August 14, 1968, Henry received three formal warningnoticeswhich was one short of the four within that 12-month period which would have required his dischargeNotwithstanding thesewarningnotices and other nota-tions in hispersonnel file,Henry received periodic payraises and at the time of his discharge had attained thetop of his labor grade of $2.10 per hourAshley andStaggswere calledinto Blair's office separatelylater thatsamemorning for disciplinary actionarisingout of the preceding day's incidents as above related Itappears that Ashley was called in first. When he enteredBlair'soffice,Ashley found Phelps and Morgan there inaddition to BlairAshley's credited testimony shows that6This system of keeping personnel records as applied to Henry isdescribed in Respondent's brief as follows "Included in his [Henry's]resume are both disciplinary warnings as well as instances where Henrymerely received an informal bit of advice from his superiors "'This rule is unpublished but well known to the employees 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDBlair started the meeting with Ashley by telling him thatitwas the Company's policy to have private interviewswith employees who had problems "so that the other peoplein the plant didn't have any business knowing about it."Ashley's credited testimony further shows that Blair toldhim that originally management personnel had plannedonly to issue a warning to Henry for his failure to keepthe test booth door shut, but due to the fact that Henryhad brought Ashley and Staggs along to sit in with himat the meeting to which he had been summoned by Powell,management "had decided to take disciplinary action andterminate him."The credited testimony of Staggs also shows that athis own separate conference that morning with Blair andhismanagerialassociates,Blair likewise told him [Staggs]thatHenry's insistence on having Staggs and Ashley withhim at his conference with Powell, had caused a changein the Company's original intent of merely issuing a warningnotice to Henry for not keeping the booth door shut,to a decision to fire him.'Blair in the balance of his separate conferences withAshley and Staggs lectured each man on the necessityof complying with the Company rule of not leaving theirwork station without permission of their foreman and toldthem that warning notices would be placed in their personnelfolders.As heretofore noted, four disciplinary warningnotices leads to an immediate discharge. A memorandumof the warning notices given to each of the men wasplaced in their personnel folders by Personnel ManagerPhelps who was present at each of the conferences, butcopies were not furnished to Ashley or Staggs. The memo-randum of the warning notice in Ashley's personnel folderreads as follows:On Monday, June 23, 1969, Eddie Staggs and TommyAshley accompanied Dale Henry to Curtis Powell'soffice where Dale was to receive disciplinary action.Eddie and Tommy were asked if they had left theirwork station for which they answered "Yes." Theywere told to report to work the next morning atwhich time they would be dealt with. Today, June24,Doug Blair formally warned Tommy for leavinghis work station without permission. He was told thatfuture repetition would result in further disciplinaryaction.An identical memorandum of a warning notice was placedin the Company's personnel folder for Staggs.Blairdenied that he told Ashley at the disciplinaryinterview he had with him on June 24, 1969, that hehad decided to discharge Henry because Henry had broughtStaggs and Ashley along with him to the disciplinary meetingtowhich Henry had been summoned in Powell's office,but the record does not appear to contain a similar denialby Blair that he made a similar remark to Staggs at theseparate disciplinary conference he had with Staggs onStaggs' credited testimony from which the finding in the aboveparagraph is based is as followsHe [Blair] said this Henry matter wasintended to be a warninguntilhe brought Tonimi [Ashler] and I rip theirallof this ensued and he didn't exactfi say fishy he nas terminated but said 'A eterminated him " (Emphasis supplied )the same date. However, Phelps testified that Blair didnot make such a remark to either Ashley or Staggs. Morgansimilarly denied that Blair made the indicated remark toAshley.These denials are not credited. The Examiner is convincedfrom the open sincerity and straightforwardness and obviouslack of guile Ashley and Staggs displayed as they testifiedin this proceeding that they truthfully reported that Blairhad told them that Henry's insistence in bringing themto his "hearing" in Powell's office triggered Henry's dis-chargeThe record shows that Blair was truly angeredby Henry's seeming impertinence in seeking to bring employ-ee-witnesses to a meeting with management to which hehad been summoned for disciplinary purposes. It furtherappears from the record by inference that Blair and hisassociate supervisors were also deeply concerned over thehavoc the precedent, if allowed, of letting Henry haveemployee-witnesses at his "hearing" before managementfor dereliction of duty, would have on employee disciplineat the plant. These are additional factors in the Examiner'sdiscrediting of Blair's denial of statements to Ashley thatHenry was fired because he tried to bring employee-witnessesto his disciplinary meeting with management.Discussion and ConclusionsThe Company's defense to the charge that it terminatedHenry for engaging in protected concerted activity underSection 7 of the Act in violation of Section 8(a)(1) ofthe Act is twofold.The first part of Respondent's defenses is that it calledHenry in for a meeting with management, not for purposesof discipline, but only for the purpose of further investigatinga complaint from Henry's chief superior that he had violatedthe company rule against keeping the test booth dooropen while inspecting motors. In support of this defense,Respondent relies on the Board ruling inJacobe-PearsonFord, Inc.,172 NLRB No. 84,9 that an employee is notentitled to union representation at a meeting with manage-ment to which he had been summoned where the purposeof the meeting was essentially for the purpose of "gatheringinformation," and that a meeting for such investigatorypurposeswithout requested union participation was notin violation of the Act. Unlike the present case, theJacobe-Pearsoncase did not involve a "protected concerted activi-ties" issue.However, it would appear the guarantee ofsuch protected concerted activity under Section 7 of theAct would also be subject to the principle ennunciatedin theJacobe-Pearsoncase.For evidence in support of the defense that the meetingto which Henry was summoned was investigatory in charac-ter only, Respondent relies on the testimony of Plant Super-intendent Powell. In this connection, Powell testified, "JimMorgan [Quality Control Manager] told me that he [Henry]had been observed testing with the door open and that'The present Trial Examiner was also the Trial Examiner in theJacobe-Pearson Pearson Fordcase,suprqwhose decision therein wasreversed by the Board. EMERSON ELECTRIC CO.thiswasn't the first occasion in which he had some prob-lems-that is, some-I believe it was warnings, probably,was the way it was stated and that probablyitwouldneed to come beforeme ina conference to further investigateit."The supplied italicized portion of this testimony appearsto be the testimony on which Respondent is relying toshow that the purpose of the meeting to which Henrywas summoned was investigatoryinnature.For reasonsstated below the Examiner does not credit this testimonyor any similar testimony.The second part of Respondent's defense is that Henry'sdischarge had not been determinedon inadvance of themeeting, but was triggered and caused by Henry's insubordi-natebehavior at themeeting towhich he was summonedand that Henry's insistenceon having coworkersas witnessesin his behalf at themeetingwas not a factor in his discharge.In support of this contention, Respondentreliesprincipallyon the testimony of General Manager Blair The Examinerfor reasons hereinafter stated does not creditBlair's testimo-ny or any similar testimonyAny realistic appraisal of the record requires the conclu-sion that Henry was called into the meeting with Respond-ent's supervisors for the purpose of reprimand and disciplinefor his failure to keep the booth door shut while testingmotors.This is evident from Respondent's own records. Memoran-dums in the personnel files of Ashley and Staggs preparedby Personnel Manager Phelps shows that Ashley and Staggson the date of themeetingin question "accompanied DaleHenry to Curtis Powell's officewhere Dale was to receivedisciplinaryaction." (G.C. Exhs. 2 and 3.) (Emphasis sup-plied.)Moreover, the record shows that all of the facts concerningthe incident were fully and completely known to manage-ment prior to the time Henry was called in for the meeting.Henry was well aware of the rule that the door had tobe shut while he was working inside the booth Therewere instructions in bold type to this effect on both doorsof the test booth. Quality Control Manager Morgan hadspoken to Henry a number of times about the necessityof keeping the booth doors shut during testing operationswithin the booth. Both Morgan and Assembly DepartmentForeman Milam had personally observed Henry workingin the booth with one of its doors open for approximately2 hours of his 4-hour shift on the Saturday here in question.When confronted by Morgan with this violation of thecompany rule, Henry freely admitted that he had keptthe door open while working that morning. He offeredno excuse except that he had forgotten to close the doorThus all the facts were knownto managementpersonnelprior to Henry's summonsto a meetingwith them inthe executive offices of the plant. There was thus in factnothing to investigate.The record accordingly leaves no doubt that Henry wascalled in for purposes of punishment for his infractionof the rule to keep the doors shut. The only thing openat themeetingwas the penalty to be imposed. Morganhad told Personnel Manager Phelps prior to the meetingthat he would recommend a 2-day suspension. Phelps hadtenatively agreed to this. Powell had to make the final353decisionon disciplineby way of a layoff. Under the statedcircumstances, it is difficult to believe that the penaltyto be imposed would have been anything less than theplacement of a formalwarningnotice in Henry's personnelfolder.Under company rules, foursuch warningnoticesin any 12-month period results in discharge without excep-tion.Thus with the virtual certainty that the meeting to whichHenry was called would result in the imposition of somesort of disciplinary penalty for Henry, it follows that Henryhad the right to demand, as he did, to be accompaniedby coworkers, Staggs and Ashley, at the meeting underthe provisions of Section 7 of the Act whichguaranteesemployees the right "toengagein. . concerted activities. . . for the purpose of mutual aid or protection..11With the determination made that Henry was calledto themeeting with managementfor purposes of discipline,therenext arisesthe question of whether Henry was dis-charged because of hisinsistenceon having coworkersAshley andStaggswith him in the meeting for the lawfulpurpose of protected concerted activities or whether hewas fired because of insubordination as contended byRespondent.'°There can be but little doubt that Henry's conduct dustprior to the meeting to which he was called was crudeand brash and that his conduct at the meeting was disrespect-fuland insubordinateHis demand over the interofficetelephone to Plant Superintendent Powell for informationon how many of the Company's supervisors were goingto be at the meeting to which he was summoned wasobviously crude and tactless. At the meeting itself afterGeneralManagerBlairinformed Henry that Ashley andStaggs would not be permitted to be at his side duringthe course of themeeting,Henry replied, "Well, 0 K.Babe, let's get on with it." This was obviously disrespectful.When during the course of the interview, Blair told Henrythat he was being insubordinate, Henry replied that Blairwas the one who was insubordinate. This was similarlymost disrespectful and insubordinate.While thereis littleexcuse for such conduct despite the tension and fear Henrywas under that he was about to be fired, the blame forHenry's conduct must be shared by Respondent becauseitprovoked the conduct by its unlawful, outright, andemphatic refusal to allow Henry and his coworkers, Ashleyand Staggs, the right to engage in protected concertedactivitiesBut the problem here is not whether Henry was disrespect-ful and insubordinate but whether he was discharged becauseof his insistence on having coworkers Ashley and Staggsat his side during the conference at which he correctlyfelt that he would be penalized for not keeping one ofthe doors of the test booth shut. The record shows thatthe latter, not the former mentioned conduct, was thereal "insubordination" for which Henry was in fact fired'°Although there is contemporaneous documentary evidence (RespExh 10) that Henry was fired for both insubordination and failureto follow instructions about keeping the test booth door shut, the thrustof General Manager Blair's testimony and Respondent's brief is thatHenry was fired solely because of insubordination 354DECISIONS OFNATIONALLABOR RELATIONS BOARDAs the right to engage in concerted activities for thepurpose of mutual aid or protection is a right guaranteedby Section 7 of the Act, it is obvious that theinsistenceupon such a right by an employee cannot be equatedto insubordination. The first indication that Respondentwas equating Henry's demand for the presence of Ashleyand Staggs at his disciplinary hearing before managementwith insubordination is contained in a contemporaneousmemorandum in Respondent's personnel file on Henry underthe initials of PersonnelManager Phelps dated the sameday Henry was terminated The memorandum reads:His [Henry's]insubordination started by a telephonecall to [Plant Superintendent] Curtis Powell asking"how many[management]people he had in his office."Dale requested to have two witnesses but was denied.. [Emphasis supplied.] [Resp Exh 10.]Whatever obscurity there is in this indication fromRespondent's own personnel file on Henry that Henrywas discharged for his "insubordination" in demandingAshley and Staggs as witnesses at the meeting to whichhe had been summoned by management is cleared upby the above-noted testimony of Ashley and Staggs. Theircredited testimony unequivocably shows that Plant ManagerBlair told them in their individual conferences with themafterHenry had been discharged that management hadnot originally planned to fire Henry, but that Henry'sinsistence on having them [Ashley and Staggs] with himas witnesses at his interview had caused Henry's dischargeIt is thus clear that the "insubordination"for which Henrywas discharged was his demand for Ashley and Staggsas witnesses at his interview.The fact that the original planned recommendation ofHenry's top supervisor for a mere suspension of Henryfor failure to keep the booth door shut was changed toan outright discharge by Plant Manager Blair is in itselfa further indication that the discharge was provoked byHenry's insistence on havingAshley andStaggs as hiswitnesses at his scheduled disciplinary meeting with manage-ment.Under all the facts and circumstances of this case, theTrial Examiner finds and concludes that Respondent dis-charged Henry because he engaged in protected concertedactivitiesThe remaining issue in the case is whether RespondentreprimandedAshley andStaggs for engaging in protectedconcerted activities arising out of their insistence on accom-panying Henry at his request to the meeting with manage-ment to which he had been summoned.Respondent's defense to this issue is essentially the sameas its defense to Henry'sdischargeThis is the defensethat the meeting to which Henry was summoned wasfor the purpose of further investigating his violation ofthe company rule against leaving the door of the testbooth open while working inside. In this connectionRespondent also relies on the aforementioned holding ofJacobe-Pearson Ford, Inc., supra,wherein the Board heldthatmanagement has the right to interview an employeewithout the presence of union representation where thepurpose of the interview is essentially investigatory in nature.The previous findings on this is here applicable, to wit:themeeting to which Henry was summoned was for thepurpose of meting out to him some sort of penalty forhis failure to follow instructions to keep the doors ofthe test booth shut and not for investigatory purposesas claimed by RespondentWith this finding as to thebasic purpose for which Henry was summoned to a meetingwith management, the undisputed facts requires the conclu-sion,heremade, that Ashley and Staggs were engagedin protected concerted activities for the purposes of mutualaid or protection when they accompanied Henry at hisrequest to the meeting in question with management.Respondent's secondary defense is that Ashley and Staggswere reprimanded,not for their insistence upon being withHenry at the meeting, but for leaving their work stationswithout the permission of their foremen contrary to theCompany's unpublished but well-known rule that employeesmust not leave their work stations without such permissionThis would be a valid defense if the meeting to whichHenry was called had been for investigatory purposes,but it is not a proper defense under the Trial Examiner'sfinding that the meeting had been called for the purposesof imposing some sort of disciplinary action on Henry.Inasmuchas Ashleyand Staggs were engaged in protectedconcerted activity in seeking to accompany Henry at hisrequest at the meeting,the Company's rules that employeesmust secure the permission of their foremen to leave theirwork stations must give way to the guarantees of Section7 of the Act Ina similar factual situation,the SupremeCourt held:Nor can we accept the company's contention thatbecause it admittedly had an established plant rulewhich forbade employees to leave their work withoutpermission of the foreman, there was justifiable "cause"for discharging these employees, wholly separate andapart from any concerted activities in which theyengaged in protest against the poorly heated plant.Section 10(c) of the Act does authorize an employertodischarge employees for "cause"and our caseshave long recognized this right on the part of anemployerBut this, of course, cannot mean that anemployer is at liberty to punish a man by discharginghim for engaging in concerted activities which 7 ofthe Act protects. And the plant rule in question herepurports to permit the company to do just that foritwould prohibit even the most plainly protected kindsof concerted work stoppages until and unless the per-mission of the Company's foreman was obtainedNL R.B. v Washington Aluminum Co.,370 U.S. 9. SeealsoCone Mills Corporation,169 NLRB No. 59.The Trial Examiner finds and concludes that Respondentunlawfully reprimanded Ashley and Staggs because theyengaged in protected concerted activitiesAlthough the Company claims and the evidence showsthatAshley and Staggs left their work stations withoutthe permission or knowledge of their foreman, the recordin a wider and more important sense shows that Ashleyand Staggs sought the permission of the Company to bewithHenry at his meeting with management when theypresented themselves to the top echelon supervisors ofthe plant and demanded the right to be with Henry atthe meeting. Permission to leave their posts for that purpose EMERSON ELECTRIC COwas denied to them and they were ordered back to theirwork stations Thus the record shows in still another waythat the Company denied the two employees the rightto leave their work stations to engage in protected concertedactivities guaranteed by the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in sectionIII, above, occurring in connection with the operation ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIthaving been found that the Respondent engaged incertain unfair labor practices in violation of Section 8(a)(1)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActIt having been found that Respondent discharged DaleH. Henry in violation of Section 8(a)(1) of the Act, itwill be recommended that Respondent offer said employeeimmediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniorityand other rights and privileges, and make him whole forany loss of earnings he may have suffered by reason ofhis unlawful discharge by payment to him of a sum ofmoney equal to that which he would have earned as wagesfrom the date of his discharge to the date of offer ofreinstatement less interim earnings, and in a manner consist-entwith Board policy as set out inF. W. Woolworth355Company,90 NLRB 289. Interest on backpay shall becomputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Ithaving been found that Respondent violated Section8(a)(1) of the Act by reprimanding Eddie Staggs and TommyAshley, it will be recommended that Respondent revokeand remove from the personnel records of these employeesthe reprimands given them on June 24, 1969.Upon the basis of the foregoing findings of fact andupon the entire record in the case, the Trial Examinermakes the followingCONCLUSIONS OF LAW1.Respondent Emerson Electric Co., U.S. ElectricalMotors Division, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2. International Association of Machinists and AerospaceWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Dale H. Henry on June 24, 1969,because he engaged in a protected concerted activityRespondent has interfered with, restrained, and coerceditsemployees in the exercise of the rights guaranteed tothem by Section 7 of the Act and thereby had violatedSection 8(a)(1) of the Act.4 By reprimanding Tommy Ashley and Eddie G. Staggson June 24, 1969, because they engaged in a protectedconcertedactivityRespondenthas interferedwith,restrained, and coerced its employees in the exercise ofthe rights guaranteed to them by Section 7 of the Actand thereby has violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.[Recommended Order omitted from publication.]